DETAILED ACTION
This is a non-final office action on the merits. The U.S. Patent and Trademark Office (the Office) has received claims 1-15 in application number 16/960,134.  Claims 1-15 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: reception unit in Claims 1 and 8, journal rule management unit in Claim 1, journalizing engine in Claims 1, 7 8, 9, first output unit in Claim 1, aggregation rule management unit in Claim 2, AET framework in Claim 2, second output unit in Claim 2, slicer in Claims 3 and 4, and a record management unit in Claims 5 and 6.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 


Claim Rejections - 35 USC § 101

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Examiner is using the “step” annotation from the 2019 PEG for clarity.

Step 1: Independent Claims 1 and 10 recite the statutory categories of system (Machine), and Method, respectively. Claims 2-9 depend from Claim 1 and are thus Machine claims and Claims 11-15 depend from Claim 10 and are thus Method claims.

Step 2A, prong 1:
Using Claim 10 as exemplary, Claim 10 recites: A business management method comprising: receiving business event data through a reception unit to a computer; journaling the business event data using the computer in accordance with a journal rule to journalize the business event data to generate journal data; and associating the journal rule and the business event data with the journal data generated by the computer and outputting the journal data from an output unit.
For clarity Examiner has bolded the non-abstract elements. 

Claim 10 and similarly Claim 1 recite steps that, under their broadest reasonable interpretations and but for the recitations of computer elements, cover a Method of Organizing Human Activity. Receiving data, sorting data by accounting rules and outputting data is a Method of Organizing Human Activity specifically in the sub-grouping of commercial or legal interactions because humans have been using accounting in commerce for many years. Receiving data, sorting data by accounting rules and outputting data is also an abstract idea in in the sub-category of Mental Processes, since, but for the use of a generic computer, this process could be performed in a human mind. Claim 1 further contains the non-abstract elements of reception unit, journal rule management unit and journalizing engine.

Claims 2 and 11 further limit which accounting rules, Claim 2 also contains the non-abstract elements of aggregation rule management unit and AET framework and contain the same abstract idea by virtue of their dependency on Claims 1 and 10, respectively. Claims 3, 4, 12 and 13 further limit the output, Claims 3, 4, further contain the non-abstract idea of slicer and contain the same abstract idea by virtue of their dependency on Claims 1 and 10, respectively. Claims 5, 6-9, 14 and 15 further limit the input, Claims 5 and 6 also contain the non-abstract idea of record management unit and contain the same abstract idea by virtue of their dependency on Claims 1 and 10, respectively. Thus, Claims 2-9 and 11-15 recite the same abstract idea.  Accordingly Claims 1-15 recite an abstract idea.

Step 2A, prong 2:
The judicial exception is not integrated into a practical application. With the exception of the reception unit to a computer, output unit(s), journal rule management unit, journalizing engine, aggregation rule management unit, AET framework, slicer and a record management unit, the Applicant does not claim any hardware. Applicant recites a computer at a high level of generality in the claims and defines the computer on page 12, second paragraph as a “general all-purpose computer”. Applicant defines reception unit in [0007] as something “configured to receive business event data” which is a well-known functionality included in a general purpose computer. Applicant defines output unit as something configured to associate two pieces of data in [0007] which is a well-known functionality included in a general purpose computer. Applicant defines journal rule management unit and aggregation rule management unit, as items configured to store data in [0027] which is a well-known functionality included in a general purpose computer. Applicant defines journalizing engine, as comprising a general purpose computer in [0030]. Applicant defines AET framework in [0021] as an item capable of receiving data, sorting data by accounting rules and outputting data which is a well-known functionality included in a general purpose computer. Applicant defines a slicer in [0024] as an item that distributes pieces of accounting data which is a well-known functionality included in a general purpose computer. Applicant defines record management unit in [0027] as an item that sorts accounting data which is a well-known functionality included in a general purpose computer.



The claims as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 and similarly Claim 10 are therefore directed to an abstract idea. As discussed above, dependent Claims 2-9 and 11-15 recite the same abstract idea and do not recite any additional elements that would integrate the Abstract idea into a practical application and are, thus, also directed to an abstract idea.  

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As stated previously with respect to the integration of the abstract idea into a practical application, the additional element of a general purpose computer amounts to no more than mere instructions to apply the exception using general purpose computer systems. As previously discussed, Claim 10 as a whole merely describes receiving data, sorting data by accounting rules and outputting data. Thus, even when 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by U.S. Patent Publication 2016/0210637 to Ashish Kumar et. al. (Kumar).

Regarding Claims 1 and 10:
A business management system comprising: a reception unit configured to receive business event data; ([0038] “transactions may include one or more of invoices, credit memos, debit memos, and/or other transactions of any suitable kind” and [0096] “communications subsystem 324 may also be configured to receive data in the form of continuous data streams, which may include event streams 328 of real-time events and/or event updates”).

a journal rule management unit configured to manage a journal rule to journalize the business event data; ([0126] “sequencing rules configuration and enforcement for journal sequences 1274, including subledger journals and general ledger journals”).

a journalizing engine configured to journalize the business event data in accordance with the journal rule to generate journal data; and ([0126] “interface 800-6 to allow for presentation and editing of aspects of accounting sequences for a subledger journal, … an interface 800-7 to allow for presentation and editing of aspects of accounting sequences for a general ledger journal”).

a first output unit configured to associate the journal rule and the business event data with the journal data generated by the journalizing engine and output the journal data. ([0045] “For a general ledger module, a reporting or accounting sequence may be created for each journal line item”).

Regarding Claims 2 and 11: 
The business management system according to claim 1, further comprising: an aggregation rule management unit configured to manage an aggregation rule for data processing on the journal data; ([0099] “The acceleration engine 410 may be configured to use regulatory rules 411, which may include any combination of rules to facilitate the features specific to particular countries, legal entities, ledgers, transaction types, document categories, and/or the like disclosed herein. The regulatory rules 411 may include mapping rules governing the handling of configuration and/or enforcement of sequencing for various attributes based at least in part on one or more of minimal user-input parameters, system-derived parameters, general defaults, and/or country-specific defaults”). 

an AET framework configured to perform the data processing on the journal data in accordance with the aggregation rule to generate ledger data; ([0103] “The acceleration engine 410 may use a multiplicity of defaulting rules and country-specific rules 411, that are seeded, to automatically generate necessary information to use in conjunction with underlying tables so that transactions are entered in a manner that follows appropriate regulatory rules (e.g., sequencing rules) automatically. Metadata may be pre-seeded based on country level information, which may allow for any scalability because the ledgers and legal entities may be set up at an initial stage of the application to conform to the regulatory rules” and [0004] “Assigning sequencing rules at the required legal entity or ledger level may help to provide assurances to reviewers and auditors”). Examiner is interpreting Applicant’s AET framework as equivalent to Kumar’s “acceleration engine”.

and a second output unit configured to associate the journal rule, the aggregation rule, and the business event data with the ledger data and output the ledger data. ([0041] “not only may users automatically access all the ledgers that are linked to each of the countries to which the legal entities belong, but also, as transactions are entered, the transactions automatically conform to the regulatory requirement(s)”).

Regarding Claims 3, 4, 12 and 13: 
Kumar also teaches: The business management system according to claim 2, further comprising a slicer configured to distribute the ledger data to a plurality of pieces of accounting data.  The business management system according to claim 3, wherein the slicer is configured to distribute one piece of the ledger data to the plurality of pieces of accounting data. ([0108] “two XML data files may be generated from the initialization document 504. The first data file may be used to create the chart of accounts, segment values, and their trees. The second file may be used to create ledger, business unit, and legal entities. Sequence data may be added to the second data file”).

Regarding Claims 5 and 14: 
Kumar also teaches: The business management system according to claim 2, further comprising an record management unit configured to determine the journal rule and the aggregation rule based on accounting data to be obtained in each virtual recording department. ([0043] “sequencing options for the financial application may be derived based at least in part on seeded country-specific defaults. For each seeded transaction class and journal type, relevant 

Regarding Claims 6 and 15: 
Kumar also teaches: The business management system according to claim 5, wherein the record management unit is configured to determine the journal rule and the aggregation rule based on an account title included in the accounting data to be obtained in each of the recording departments. ([0123] “default document sequence categories 750 to facilitate automatic sequencing configuration, in accordance with certain embodiments of the present disclosure. The document sequence categories 750 may be classified and coded according to transaction type 752 and transaction subtype”).

Regarding Claim 7:
Kumar also teaches: The business management system according to claim 1, wherein the journalizing engine is configured to extract attribute data of the business event data, apply the journal rule matching the attribute data to the business event data, and convert the business event data in accordance with the journal rule to generate the journal data. ([0041] “Based on simple input from the user in a setup spreadsheet, for each of the document types, categories may be pre-seeded, and metadata may be populated across underlying tables so that the transactions are ready for creation in compliant manner. Sequence versions may be automatically created according to the specified attributes, including the initial value for each sequence by transaction source, as well as the sequencing reset and restart frequency”).

Regarding Claims 8 and 9:
Kumar also teaches: The business management system according to claim 1, wherein the journalizing engine is configured to determine whether the generated journal data needs to be redistributed, and when the redistribution is required, the journal data is re-transmitted to the reception unit together with proportional distribution data. The business management system according to claim 8, wherein the journalizing engine is configured to determine whether the redistribution is required based on a type of data included in the journal data. ([0045] “a document sequence may be created for each subledger transaction line item, and seeded default transaction categories may be assigned to the sequence with the according initial sequencing values, reset, and restart options, and sequence version for each accounting period. For a general ledger module, a reporting or accounting sequence may be created for each journal line item”).

Relevant Prior Art Not Relied Upon

The prior art is made of record and not relied upon is considered pertinent to applicant’s disclosure.  The additional cited art further establishes the state of the art at the time of applicant’s application.

U.S. Patent Publication 2003/0126047 to Terri Hollar et. al. (Hollar) teaches journal rules [0384 and 0387], ledger rules [186], apply rules by attribute [0178] determining which rule by transaction class/type [0124], storing attributes at the lowest logical level and rolling up or down the data hierarchy of the system (via rules) [0258].

U.S. Patent Publication 2011/0106667 to Daniel Johnson et. al. (Johnson) teaches journal rules [0028], ledger rules [0015], apply rules by attribute [0032], determine which rule by transaction class/type [0027, 0030], redistribute journal data [0031].

U.S. Patent Publication 2014/0114816 to Authur Greef et. al. (Greef) teaches journal rules [0033 and 0040] and ledger rules [0021, 0051, 0052].

U.S. Patent Publication 2017/0236212 to Brian Alexander Purville et. al. (Purville) teaches journal and ledger rules [0008 and 0009], split transaction line by attribute [0063], using rules to differentiate between multiple accounting environments/countries [0034].

U.S. Patent Publication 2014/0188675 to Matthew J. Brown et. al.(Brown) teaches journal rules [0051 and 0098], ledger rules [0051, 0052, 0091 and 0103], account types [0045], extract attribute data [0042, 0044] and redistribute journal data [0045, 0046, 0051, 0091, 0100].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY S BURSUM whose telephone number is (571)272-8213. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.B./Examiner, Art Unit 3687                                                                                                                                                                                                        /DENNIS W RUHL/Primary Examiner, Art Unit 3687